United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                   __________

                                   No. 08-3546
                                   __________

Belinda Moore,                          *
                                        *
            Plaintiff - Appellant,      *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Michael J. Astrue, Commissioner,        *
Social Security Administration,         *
                                        *
            Defendant - Appellee.       *
                                   ___________

                            Submitted: June 10, 2009
                               Filed: July 14, 2009
                                ___________

Before BYE, HANSEN, and BENTON, Circuit Judges.
                           ___________

BYE, Circuit Judge.

       Belinda Moore appeals the district court’s1 decision affirming the
Commissioner of the Social Security Administration’s denial of her application for
disability insurance benefits. We affirm.




      1
       The Honorable Beth Deere, United States Magistrate Judge for the Eastern
District of Arkansas, presiding by consent of the parties under 28 U.S.C. § 636(c).
                                           I

      Moore was a licensed practical nurse (“LPN”) from 1981 until 1999, at which
point she stopped working because she felt she could no longer perform her job.
During this period, she worked in a hospital, a doctor’s office, and a nursing home.

      Moore sought treatment at the Northeast Arkansas Clinic (“NEA”) and the
Department of Veterans Affairs Medical Clinic (“VA”) almost forty times between
May 1998 and September 2004. From May 1998 to February 2001, she sought
treatment from Dr. Kimberly Leaird at the NEA, who diagnosed her with
fibromyalgia. Dr. Leaird recommended aerobic exercise, prescribed a trial of Elavil
and Ultram, and gave her numerous Depo-Medrol and Lidocaine injections for the
pain. These injections provided Moore with marked pain relief for approximately six
weeks at a time.

      From August 2001 to December 2004, Moore also sought treatment from
various physicians at the VA, usually complaining of back and knee pain. She was
diagnosed with degenerative disc disease. Weight loss and exercise were the
recommended treatment rather than surgery. She was also diagnosed with
osteoarthritis in her knees, which was treated with Synvisc injections, Diclofenac, and
Tylenol Arthritis. Possible knee replacement surgery was discussed in 2003, but
Moore chose to pursue more conservative treatment at that time. She ultimately
replaced her right knee in January 2006 and her left knee in May 2006.

      On July 16, 2003, Moore applied for social security disability insurance
benefits. She claimed she was disabled since August 31, 2001, due to fibromyalgia,
hypertension, degenerative disc disease, depression, and chronic knee pain. Moore’s
application was denied at both the initial and reconsideration levels. She then
requested a hearing before an Administrative Law Judge (“ALJ”). At the hearing,
Moore amended her alleged disability onset date to be April 28, 2003. The ALJ

                                         -2-
found Moore was not disabled as defined in Title II of the Social Security Act, 42
U.S.C. §§ 401-34. Moore requested review of the ALJ’s decision, which was denied
by the Appeals Council, making the ALJ’s decision the final decision of the
Commissioner. See Sims v. Apfel, 530 U.S. 103, 107 (2000). Moore sought judicial
review under 42 U.S.C. § 405(g). The district court affirmed the Commissioner’s
decision. Moore appealed to this Court, which has jurisdiction under 28 U.S.C.
§ 1291.

                                         II

       We review a district court’s decision upholding the denial of social security
benefits de novo. Hamilton v. Astrue, 518 F.3d 607, 610 (8th Cir. 2008). “Our
review is limited to determining whether the Commissioner’s decision is supported
by substantial evidence on the record as a whole.” Tellez v. Barnhart, 403 F.3d 953,
956 (8th Cir. 2005). “Substantial evidence is less than a preponderance, but enough
that a reasonable mind might accept as adequate to support a conclusion.” Lewis v.
Barnhart, 353 F.3d 642, 645 (8th Cir. 2003) (quoting Kelly v. Callahan, 133 F.3d 583,
587 (8th Cir. 1998)). “If there is substantial evidence to support the Commissioner’s
conclusion, we may not reverse even though there may also be substantial evidence
to support the opposite conclusion.” Clay v. Barnhart, 417 F.3d 922, 928 (8th Cir.
2005).

       Moore’s insurance expired on December 31, 2004. She has to establish her
being disabled prior to the expiration of her insurance to be entitled to disability
insurance benefits. See Cox v. Barnhart, 471 F.3d 902, 907 (8th Cir. 2006). Thus,
the relevant time period is from her amended alleged disability onset date, April 28,
2003, until December 31, 2004, her insurance expiration date.

       The ALJ used the familiar five-step sequential test to evaluate Moore’s
disability claim. These steps are: (1) whether the claimant is currently engaged in

                                         -3-
any substantial gainful activity; (2) whether the claimant has a severe impairment; (3)
whether the impairment meets or equals an impairment listed in 20 C.F.R. Pt. 404,
Subpt. P, App. 1 (“Appendix”); (4) whether the claimant can return to her past
relevant work; and (5) whether the claimant can adjust to other work in the national
economy. 20 C.F.R. § 404.1520(a)(4)(i)-(v). Prior to step four, the ALJ must assess
the claimant’s residual functioning capacity (“RFC”), which is the most a claimant
can do despite her limitations. Id. § 404.1545(a)(1). The claimant has the burden of
proof to show she is disabled through step four; at step five, the burden shifts to the
Commissioner to show there are other available jobs in the economy. Snead v.
Barnhart, 360 F.3d 834, 836 (8th Cir. 2004). If it can be determined that a claimant
is not disabled at a step, the ALJ does not need to continue to the next step. 20 C.F.R.
§ 404.1520(a)(4).

       Applying the five-step test to Moore’s claim, the ALJ determined: (1) she was
not currently engaged in substantial gainful activity; (2) she did have severe
impairments; (3) her impairments did not meet or equal one listed in the Appendix.
Prior to step four, the ALJ found Moore had the RFC for a wide range of light work.
Based on this assessment, the ALJ determined (4) Moore could return to her past
relevant work as an LPN. Because the ALJ determined Moore was not disabled at
step four, he did not continue to step five.

                                          III

      On appeal, Moore asserts the ALJ erred in determining she had the RFC to
perform light work and could therefore return to work as an LPN. “The ALJ should
determine a claimant’s RFC based on all relevant evidence including the medical
records, observations of treating physicians and others, and an individual’s own
description of his limitations.” Lacroix v. Barnhart, 465 F.3d 881, 887 (8th Cir.
2006) (quoting Strongson v. Barnhart, 361 F.3d 1066, 1070 (8th Cir. 2004)).
“Because a claimant’s RFC is a medical question, an ALJ’s assessment of it must be

                                          -4-
supported by some medical evidence of the claimant’s ability to function in the
workplace.” Steed v. Astrue, 524 F.3d 872, 875 (8th Cir. 2008) (quoting Cox v.
Astrue, 495 F.3d 614, 619 (8th Cir. 2007)).

      Moore’s argument on appeal is two-fold: (1) the ALJ’s RFC determination was
not supported by medical evidence; and (2) the ALJ improperly discredited Moore’s
description of her own limitations.

                                          A

      The ALJ’s determination that Moore had the RFC to perform light work and
could thus return to work as an LPN is supported by the medical evidence. On
September 12, 2003, Dr. Alice Davidson conducted an RFC assessment at the request
of the Social Security Administration. Dr. Davidson determined Moore could
occasionally lift or carry twenty pounds, frequently lift or carry ten pounds, stand
and/or walk about six hours in an eight hour day, and occasionally reach overhead,
stoop, and crouch. Moore provided no contrary RFC assessment by another
physician, treating or otherwise. Thus, the ALJ had an adequate medical basis to find
Moore had the RFC to perform a wide range of light work and could therefore return
to work as an LPN. See Raney v. Barnhart, 396 F.3d 1007, 1010 (8th Cir. 2005)
(concluding that one consulting physician’s RFC assessment supported the ALJ’s
RFC finding when none of the claimant’s treating physicians opined she was unable
to work).

       In addition, the ALJ’s finding was consistent with Dr. Donald Fleener’s
observations of Moore in January 2004. Dr. Fleener noted that Moore had full range
of motion in her neck, normal tandem and narrow-based gaits, normal heel walk, and
normal rotating of fists and fingers. She had no difficulty rising from a chair and had
full 5/5 strength proximally and distally in both upper and lower extremities. These
observations further support the ALJ’s RFC finding. See Flynn v. Astrue, 513 F.3d

                                          -5-
788, 793 (8th Cir. 2008) (finding substantial evidence existed to support the ALJ’s
RFC determination when treating physicians found claimant had normal or full
muscle strength and good mobility).

       The ALJ also noted that Moore’s physicians did not restrict or limit her
activities. Moore argues that the silence of her medical records on the question of
work restrictions does not constitute medical evidence to support the ALJ’s RFC
assessment. This argument, however, is undermined by the fact that Moore’s
physicians on numerous occasions encouraged her to engage in physical exercise.
A lack of functional restrictions on the claimant’s activities is inconsistent with a
disability claim where, as here, the claimant’s treating physicians are recommending
increased physical exercise. Hensley v. Barnhart, 352 F.3d 353, 357 (8th Cir. 2003).
Therefore, the ALJ’s determination that Moore had the RFC to perform light work
and thus could return to work as an LPN is supported by medical evidence.

                                           B

       Moore next argues that the ALJ improperly discredited her testimony regarding
her limitations. “The credibility of a claimant’s subjective testimony is primarily for
the ALJ to decide, not the courts.” Homstrom v. Massanari, 270 F.3d 715, 721 (8th
Cir. 2001). In assessing a claimant’s credibility, the ALJ must consider: (1) the
claimant’s daily activities; (2) the duration, intensity, and frequency of pain; (3) the
precipitating and aggravating factors; (4) the dosage, effectiveness, and side effects
of medication; (5) any functional restrictions; (6) the claimant’s work history; and (7)
the absence of objective medical evidence to support the claimant’s complaints.
Finch v. Astrue, 547 F.3d 933, 935 (8th Cir. 2008); Polaski v. Heckler, 739 F.2d
1320, 1322 (8th Cir. 1984). “An ALJ who rejects [subjective] complaints must make
an express credibility determination explaining the reasons for discrediting the
complaints.” Singh v. Apfel, 222 F.3d 448, 452 (8th Cir. 2000). The ALJ need not
explicitly discuss each factor, however. Goff v. Barnhart, 421 F.3d 785, 791 (8th Cir.

                                          -6-
2005). “It is sufficient if he acknowledges and considers [the] factors before
discounting a claimant’s subjective complaints.” Id. (quoting Strongson, 361 F.3d
at 1072).

       In this case, the ALJ found Moore incredible based on the following factors:
(1) her daily activities; (4) the effectiveness of her pain management with medication;
(5) the lack of functional restrictions; and (7) the absence of objective medical
evidence. In regard to her daily activities, the ALJ found doing household chores,
preparing meals, and going out to eat were inconsistent with Moore’s testimony about
her pain. See Riggins v. Apfel, 177 F.3d 689, 693 (8th Cir. 1999) (finding that
activities such as driving, shopping, watching television, and playing cards were
inconsistent with the claimant’s complaints of disabling pain).

       Next, the ALJ found Moore’s ability to manage her pain through medication
was inconsistent with her alleged disabling level of pain. Both her physicians and
Moore herself reported the pain in her knees from osteoarthritis improved after
receiving injections, and her back pain and other general complaints of pain were
often managed with limited use of prescription medications and over-the-counter
Tylenol. See Kisling v. Chater, 105 F.3d 1255, 1257 (8th Cir. 1997) (concluding that,
if an impairment can be controlled through treatment or medication, it cannot be
considered disabling). The ALJ found such conservative treatments were inconsistent
with Moore’s alleged disabling pain.

       The ALJ next found Moore’s alleged functional limitations that she was unable
to use her hands and was limited to sitting no longer than 10-15 minutes were not at
the direction of any physician, and such limitations were inconsistent with her daily
activities. A lack of functional restrictions is inconsistent with a disability claim.
Hensley, 352 F.3d at 357.




                                          -7-
       Finally, regarding objective medical evidence, Moore argues the ALJ failed to
consider the alleged severity of her knee problems when evaluating her credibility,
citing the discussion of knee replacement surgery in 2003. Moore did not undergo
knee replacement surgery until January 2006, however, electing more conservative
treatment. Moore had the surgery over a year after her insurance had expired.
Although “[e]vidence from outside the insured period can be used in ‘helping to
elucidate a medical condition during the time for which benefits might be rewarded,’”
Cox, 471 F.3d at 907 (quoting Pyland v. Apfel, 149 F.3d 873, 877 (8th Cir. 1998)),
X-rays of Moore’s knees in 2005 show significantly more deterioration than those
taken prior to the expiration of her insurance on December 31, 2004. New evidence
is required to pertain to the time period for which benefits are sought and cannot
concern subsequent deterioration of a previous condition. Jones v. Callahan, 122
F.3d 1148, 1154 (8th Cir. 1997). Thus, the ALJ properly determined that Moore’s
subsequent knee replacement surgeries do not establish she was disabled prior to the
expiration of her insurance.

       In light of the ALJ’s findings, it is apparent he sufficiently considered Moore’s
testimony regarding her disabling pain, but discredited it for good cause because her
testimony was inconsistent with the record as a whole.2

                                          IV

      The judgment of the district court is affirmed.
                     ______________________________




      2
      Moore asserts the ALJ also erred by failing to discuss her work history.
However, as stated above, the ALJ is not required to explicitly discuss each factor.
See Goff, 421 F.3d at 791.

                                          -8-